Title: To John Adams from C. W. F. Dumas, 9 October 1787
From: Dumas, Charles William Frederic
To: Adams, John


          
            
              Monsieur,
              La haie 9e. Oct. 1787
            
            En réponse à l’honorée vôtre du 1er. de ce mois, J’ai reçu & fait parvenir les Lettres que V.E. a eu la bonté d’écrire au Président, à Mr. Fagel, & à MM. Willink & Staphorst à ma priere. Je n’en ai pas de réponse encore, non plus qu’à 2 notes qui ont précédé de ma part, à Mr. Fagel, & dont voici copie.1 Je suppose néanmoins foiblement, que le tout a fait l’effet d’avoir été épargnés jusqu’ici, au milieu des excès qui continuent impunément. Malgré les placards & publications réitérées, en apparence les plus séveres, du Législatif & Exécutif, on laisse à la Meute faire ce qu’elle veut. Aussi 2 Maisons ont été lapidées cette nuit à côté de la nôtre. Au moins 40 l’ont été depuis 2 jours seulement. Mon tour peut encore venir. Ma pauvre fem̃e & moi pouvant à peine nous tenir, & tous deux continuellement dans les transes, au milieu de la Licence.— Jugez, Monsieur, de notre affreux état. Nous n’avons pu rester à l’hôtel de Fce.,2 & som̃es depuis Samedi 5 de retour chez nous.— L’accom̃odement d’Amsterdam n’est pas fini. J’attends de là reponse sur l’hôtel, & sur vos Lettres du 5 & 20 7br., dont j’ai implicitement accusé la reception à V.E. en accusant la date du 21, sous laquelle Mr. Smith me les a acheminées.—3 Nous ne ferons d’abord, si Dieu nous laisse exister, que le plus nécessaire absolu, & avec la plus d’économie pour que l’Hôtel soit tenable & sûr.— Agréez avec Madame, &c. les respects de notre martyre.— De V. Excl. le très-humble / & très-obéissant serviteur
            
              C.w.f. Dumas
            
          
          
            L’Agitation dans laquelle j’écris, est inexprimable. Je joins à ceci pour Votre Excellence, & pour que copie en puisse parvenir au Congrès. Un Acte que j’ai cru devoir faire hier, & dont j’ai remis le pareil à mon Epouse, afin que s’il m’arrivoit malheur, Ma famille & biens puissent au moins jouir de la réclame, & protection qu’autorisent le Droit des gens & les Traités. Au milieu de mon agitation, qui est grande, ma raison du moins est & sera intacte jusqu’au dernier souffle.
          
          
          TRANSLATION
          
            
              Sir
              The Hague, 9 October 1787
            
            In response to your favor of the first of this month, I received the letters which your excellency had the goodness to write at my request and forwarded them to the president, to Mr. Fagel, and to Messrs. Willink and Staphorst. So far I have received no reply, neither to those nor to the two preceding notes I wrote to Mr. Fagel, copied here. I assume, however doubtfully, that these have been saved up until now from the heart of the riots which continue with impunity. Despite posters and repeated proclamations from the legislature and executive, seemingly as severe as possible, the mob is left to do what it pleases. Thus, two homes next to ours were stoned last night. At least forty more, in the past two days alone, have been as well. My turn may yet come. My poor wife and I are hardly able to contain ourselves, both of us in constant anxiety in the midst of lawlessness. Consider, sir, our dreadful state. We were unable to stay at the Hôtel de France, and we have been home since Saturday the 5th. The accommodations in Amsterdam are not yet ready. I await reply from thence regarding the legation, and your letters of the 5th and 20th September, of which I implicitly confirmed receipt to your excellency by confirming the date of the 21st, under which Mr. Smith forwarded them to me. We shall, God permitting, first take care of the absolute necessities with the utmost parsimony to make the legation comfortable and safe. Please allow, with Madam, &c., for consideration of our martyrdom. From your excellency’s most humble and most obedient servant
            
              C.w.f. Dumas
            
          
          
            The state of agitation in which I write is inexpressible. I attach a deed to this letter for your excellency so that a copy may be forwarded to Congress, which I thought best to write up yesterday, and of which I have given a copy to my wife in the event that, were some mishap to befall me, my family and my goods could at the very least benefit from the protection authorized by the law of nations and the treaties. In the midst of my agitation, which is great, my reason at the very least is and shall be intact until my dying breath.
          
        